department of the treasury int ernal revenue service washington d c date o f f i c e o f c h i e f c o u n s e l number release date cc pa cbs br3 wta-n-122554-00wli7 wdbrackett uil memorandum for associate area_counsel small_business self- employed area brooklyn cc sb brk attn pareiegger from subject robert a miller acting chief branch collection bankruptcy summonses ability of irs to retain erroneous refunds repaid more than two years after erroneous refunds made your ref cc sb brk tl-5479-00 this is in response to your memorandum dated date in which you requested significant service_center advice under ccdm et seq the memorandum deals with two scenarios in which the service made erroneous refunds for which more than two years after the refunds were made it requested and received repayment the primary concern of the service_center is whether it is permissible for the service to keep the repayments because of the refund aspects of your inquiry this office coordinated with administrative provisions and judicial practice apjp after discussions with your office and apjp because of the uncertainty of the facts in the inquiry which facts probably were not discoverable we reclassified this case from a significant service_center advice to a chief_counsel advisory issues scenario do the facts as developed or could reasonably be developed within a short time frame sufficiently support bringing an erroneous refund_suit against an individual more than two years after such refund was made where the individual submitted a check noted with a partnership ein which resulted in the check being posted to a partnership account and the amount thereof refunded to the partnership but for which upon his request he was credit with a payment in the amount of the check with the portion exceeding his outstanding liabilities refunded to him with interest do the facts as developed or could reasonably be developed within a short time frame sufficiently support the position that the service is not required to repay funds to a third party where the funds were received from the third party in response to a wta-n-122554-00wli7 request for repayment of an erroneous refund made to a partnership and where the service’s request for repayment and the repayment were made more than two years after the erroneous refund was made where the erroneous refund repayment requested of the partnership was apparently made by a third party without interest do the facts as developed or could reasonably be developed within a short time frame sufficiently support seeking recovery_of the interest by an erroneous refund_suit against the third party scenario do the facts as developed or could reasonably be developed within a short time frame sufficiently support the position that the service is required to repay funds received in response to a request for repayment of an erroneous refund made to an individual where the request for repayment and the repayment were made more than two years but less than five years after the erroneous refund was made conclusions scenario the facts as developed or could reasonably be developed within a short time frame do not appear to sufficiently support bringing an erroneous refund action against the individual the facts as developed or could reasonably be developed within a short time frame do not appear to sufficiently support the position that the service is required to return the funds the facts as developed or could reasonably be developed within a short time frame do not appear to sufficiently support bringing an erroneous refund action against the third party to recover interest scenario the amount received in response to a request for repayment of an erroneous refund is an overpayment where the request and repayment were made more than two years but less than five years after the erroneous refund was made and the facts do not suggest that the five year period is applicable thus since the period for taxpayer to claim a refund has not expired the service should either notify the taxpayer of the overpayment and request instructions as to disposition or the service could on its own initiative refund the overpayment with interest facts wta-n-122554-00wli7 scenario a remittance in the form of a check from an individual was received by a service_center on the check was noted the employee identification_number ein of a tefra partnership the remittance was posted to a tax_year of the partnership that was undergoing a tefra_audit the posting was made using a tc640 code to show a remittance in the nature of a cash bond at the conclusion of the tefra partnership case a tc300 subsequent assessment by examination for was input to that partnership account indicating that the case had been concluded at the partnership level the tc300 released the freeze holding the remittance in the tax account and a refund of the deposit was issued to the partnership without interest one week later another service_center at the request of the individual transferred the remittance to the individual’s account for the same year as that of the partnership the service_center treated the remittance as a payment as of the date received by the service which satisfied the individual’s outstanding liability and resulted in a refund for the difference plus interest at some point one of the service centers realized that the service had twice applied funds in connection with the same remittance that service_center determined that the partnership rather than the individual was erroneously returned the deposit more than two years after return of the deposit to the payee partnership the service_center sent a request for repayment to the partnership at the address on its final return and indicated that interest would be waived if repayment was made within a stated period somewhat later than the stated period repayment was made in the amount of the returned deposit by another partnership which requested that interest be waived the continuing winding up status under state law of the partnership which was the payee on the refund check is unclear the partnership filed its final return prior to the erroneous return of the deposit the individual who is now deceased and whose date of death can be ascertained from state records was a partner the refund check was negotiated by a stamp of the name of the partnership without the signature of a signatory however the account to which it was deposited particularly whether it was an account of someone other than the payee partnership can be ascertained scenario a payment check was received by a service_center on the check was noted the tax_year form_1040 and an ssan which contained a misstatement in the ssan the service_center posted the payment to the individual income_tax account for the tax_year of the taxpayer whose ssan was noted on the check shortly thereafter a check was received from the taxpayer to whose account the first check was misapplied in full payment of the liability reported on his return upon posting of the second check to the taxpayer’s account a refund was generated in the wta-n-122554-00wli7 amount of the first check plus interest thereafter the service received notice that the first check was dishonored the service_center determined that the first check was sent by a third party and that the ssan noted on the first check contained an error the first check should not have been deposited to the account of the taxpayer to whom the noted ssan belongs therefore the service_center transferred the entries regarding posting of the check and the dishonoring of the check out of the account of the taxpayer to which it was misapplied and over to the tax account of the person who wrote the check more than two years but less than five years after making the erroneous refund the service_center billed the taxpayer to whose account the check had been misapplied for a tax in the amount of the erroneous refund the taxpayer paid the bill within the five year erroneous refund period discussion scenario the issue is whether the facts sufficiently support bringing an erroneous refund_suit against an individual more than two years after such refund was made the individual submitted a check noted with a partnership ein which resulted in the check being posted to a partnership account however upon his request he was credit with a payment in the amount of the check as of the date of the service’s receipt of the check with the portion exceeding his outstanding liabilities refunded to him with interest because the individual wrote the check on a personal account the service accepted as correct the individual’s claim that the remittance was made as a payment of his individual tax_liability the individual is now deceased and it appears that no facts can be developed to contradict his claim that the remittance was made in connection with his own liability accordingly the facts as developed or could reasonably be developed within a short time frame do not appear to sufficiently support bringing an erroneous refund action against the individual the issue is whether the facts sufficiently support a position that the service is required to repay funds to a third party an amount received from an individual but noted with the ein of the payee partnership was posted to an account of the payee partnership as a deposit the partnership did not pay the money in and did not have any right to the deposit thus the funds were never more than a deposit and were not received nor treatable as received from the partnership as a collection of tax following posting of a tc code to the account the deposit was released and a check in the amount of the deposit without interest was issued to the payee partnership wta-n-122554-00wli7 funds in repayment were received from a third party partnership in response to a request for repayment made to the payee partnership the service’s request for repayment and the repayment were made more than two years after the deposit was refunded if a period longer than two years is applicable to the service’s recovery_of the deposit the repayment by the third party was timely received and the service is not required to return the repayment to the third party we conclude that a sufficiently long period is available to the government what was paid_by the treasury check was the return of a deposit a deposit is not a payment of tax 323_us_658 thus the recovery_of an erroneous return of a deposit would not be subject_to the remedies and limitations of the internal_revenue_code in comparison we point out that in recovering a deposit a taxpayer it is not subject_to internal_revenue_code procedures such as regarding refunds and the statute_of_limitations applicable to recovery_of refunds the taxpayer’s action is in the form of an action on an implied contract and is in the nature of an action for unjust enrichment several periods appear available a six year period is provided by u s c a for recovery on an implied contract if the exception of section h does not apply that exception provides that section does not apply to actions brought under the internal_revenue_code or incidental to the collection_of_taxes the supreme court in rosenman supra held that a deposit is not subject_to the internal_revenue_code procedures thus recovery_of an erroneous return of a deposit would also be outside the internal_revenue_code the erroneous refund check was negotiated after the payee partnership filed its final return and negotiation was by use of a name stamp of the payee partnership without an authorized signatory’s signature it can likely be determined whose account the refund was deposited to whether anyone retained signatory authority over the payee partnership’s account and who had signatory authority over the account to which the check was deposited a six year period is provided by the false claims act u s c et seq to recover damages for presentation of a false claim which includes negotiation of a government check if the exception of section e does not apply that exception provides that section does not apply to claims records or statements under the internal_revenue_code the recovery_of the proceeds of a treasury check from someone other than the payee does not relate to a claim record or statement under the internal_revenue_code by the person who wrongly negotiated the check alternatively the sec_1396 cause of action could be brought within the section period a voluntary repayment can be made to the service within any of these periods wta-n-122554-00wli7 see rosenman supra note that the action was brought within six years of the notice of application jurisdiction is given to the district courts and the court of federal claims by u s c a the six year period of u s c applies to an action on an implied contract and begins upon the accrual of the cause of action we also point out that taxpayers recover overpayment interest by use of an action under sec_1396 that is subject_to the six year period of section rather than subject_to the refund procedures and limitations see 454_f2d_1379 ct_cl 137_fsupp_716 ct_cl 78_fsupp_236 sd ca 58_f2d_499 ct_cl revrul_56_506 1956_2_cb_959 revrul_56_574 1956_2_cb_959 revrul_57_242 1957_1_cb_452 revproc_99_19 1999_1_cb_842 revproc_99_43 1999_2_cb_579 revproc_2000_26 2000_1_cb_1257 we further point out that the government has been allowed to use periods outside the internal_revenue_code in regard to recovery on collateral see golub v united_states ct_cl in view of the foregoing we conclude that recovery_of an erroneously returned deposit is not a tax and is not governed by a remedy and a limitations_period outside the internal_revenue_code we further conclude that the period had not expired when the service received the repayment accordingly the facts as developed or could reasonably be developed within a short time frame do not sufficiently support the position that the service is required to return the funds where the repayment requested of the payee partnership was made without interest by a third party partnership do the facts as developed or could reasonably be developed within a short time frame sufficiently support seeking recovery_of interest for the period of time that the funds were outside of the government’s possession by an erroneous refund_suit against the third party the letter sent to the payee partnership specifically indicates that if repayment is made no interest would be charged the repayment was made by the third party partnership with reference to the interest term of the letter and a stated request that the interest be abated the service received the repayment and has not returned the repayment the above facts provide at least an appealing equitable argument that the service’s acceptance of the repayment was acceptance of the service’s offer thus the facts as developed or could reasonably be developed within a short time frame do not appear to sufficiently support bringing an erroneous refund action against the third party to recover interest scenario wta-n-122554-00wli7 do the facts as developed or could reasonably be developed within a short time frame sufficiently support the position that the service is required to repay funds received in response to a request for repayment of an erroneous refund made to an individual where the request for repayment and the repayment were made more than two years but less than five years after the erroneous refund was made the refund was not in any way induced by the individual thus the five year period of sec_6532 does not apply under sec_6401 t he term overpayment includes that part of the amount of the payment of any internal revenue tax which is assessed or collected after the expiration of the period of limitation properly applicable thereto since the facts do not suggest that the five year period is applicable the amount received more than two years after the erroneous refund was made is an overpayment accordingly the facts as developed or could reasonably be developed within a short time frame sufficiently support the position that since the period for taxpayer to claim a refund has not expired the service should either notify the taxpayer of the overpayment and request instructions as to disposition or the service should on its own initiative refund the overpayment with interest
